Case 5:16-cv-03260-BLF Document 596-7 Filed 07/09/19 Page 1 of 8




         EXHIBIT E-1
         Case 5:16-cv-03260-BLF Document 596-7 Filed 07/09/19 Page 2 of 8



 1
      HOSIE RICE LLP
 2    SPENCER HOSIE (CA Bar No. 101777)
      shosie@hosielaw.com
 3    DIANE S. RICE (CA Bar No. 118303)
      drice@hosielaw.com
 4    BRANDON C. MARTIN (CA Bar No.
      269624)
 5
      bmartin@hosielaw.com
 6    DARRELL R. ATKINSON
      (CA Bar No. 280564)
 7    datkinson@hosielaw.com
      FRANCESCA M. S. GERMINARIO
 8    (CA Bar No. 326208)
      fgerminario@hosielaw.com
 9    600 Montgomery Street, 34th Floor
10    San Francisco, California 94111
      Telephone: (415) 247-6000
11    Facsimile (415) 247-6001

12    Attorneys for Plaintiff
      SPACE DATA CORPORATION
13
14
                            UNITED STATES DISTRICT COURT
15                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                  SAN JOSE DIVISION
16
17
     SPACE DATA CORPORATION,                         Case No. 5:16-cv-03260-BLF (NC)
18
                    Plaintiff,                       SPACE DATA CORPORATION’S
19                                                   [PROPOSED] VERDICT FORM
        v.
20                                                   Pre-Trial Conf: August 2, 2019
   ALPHABET INC., GOOGLE LLC, and                    Time: 9:00 a.m.
21 LOON, LLC                                         Courtroom: 3, Fifth Floor
                                                     Judge: Hon. Beth Labson Freeman
22                  Defendants.
23
24
25
26
27
28
     SPACE DATA’S CORP.’S []PROPOSED] VERDICT FORM            Case No. 5:16-cv 03260-BLF (NC)
         Case 5:16-cv-03260-BLF Document 596-7 Filed 07/09/19 Page 3 of 8



              When answering the following questions and filling out this Special Verdict Form,
 1
 2 please follow the directions provided throughout the form. Your answer to each question
 3 must be unanimous. Some of the questions contain legal terms that are defined and
 4 explained in detail in the Jury Instructions. Please refer to the Jury Instructions if you are
 5
     unsure about the meaning or usage of any legal term that appears in the questions below. In
 6
     answering this Special Verdict Form, please refer to the claimed Trade Secrets that are
 7
     referenced in Trial Exhibit 3389.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     SPACE DATA CORP.’S [PROPOSED] VERDICT FORM     1                Case No. 5:16-cv 03260-BLF (NC)
         Case 5:16-cv-03260-BLF Document 596-7 Filed 07/09/19 Page 4 of 8



 1           We, the jury, unanimously agree to the answers to the following questions and return
 2 them under the instructions of this Court as our verdict in this case.
 3
                         SECTION I: BREACH OF CONTRACT (“NDA”)
 4
             1.     Did Space Data prove that Space Data and Google entered into a contract (the
 5
     NDA)?
 6
             ____ Yes              ____ No
 7
 8
             If your answer to Question 1 is yes, then go to question 2.
 9
             If your answer to Question 1 is no, answer no further questions, and skip ahead to
10
     Question 7.
11
12
             2.     Did Space Data prove that Space Data did all, or substantially all, of the
13
     significant things that the NDA required Space Data to do?
14
             ____ Yes              _____ No
15
16
             3.     Did Space Data prove that Defendants breached the NDA?
17
             ____ Yes              _____ No
18
19
             4.     Was Space Data harmed or were Defendants unjustly enriched by Defendants’
20
     breach of the NDA?
21
             ____ Yes              _____ No
22
23
             5.     What are Space Data’s breach of contract damages?
24
             $________________
25
26
             6.     Do you elect to award prejudgment interest to Space Data?
27
             ____ Yes              _____ No
28

     SPACE DATA CORP.’S [PROPOSED] VERDICT FORM     2                Case No. 5:16-cv 03260-BLF (NC)
         Case 5:16-cv-03260-BLF Document 596-7 Filed 07/09/19 Page 5 of 8


                  SECTION II: MISAPPROPRIATION OF TRADE SECRETS
 1
            A.      Misappropriation Claim Pursuant to the California Uniform Trade
 2                  Secrets Act (CUTSA).
 3
 4          7.      Separate as to each claimed Trade Secret, do you find that Defendants
 5 misappropriated Space Data’s Trade Secrets in violation of the California Trade Secrets Act
 6 (CUTSA). Answer “Yes” or “No.”
 7
     WIND DATA                                                    ________________________
 8
     THERMAL MANAGEMENT                                           ________________________
 9
     NETWORK OPERATIONS CONTROL OR “NOC”                          ________________________
10
     FINANCIAL INFORMATION                                        ________________________
11
            If you have answered “Yes” in Question No. 7 for at least one claimed Trade Secret,
12
     continue to the next three questions. Otherwise, if you have answered “No” for all four
13
     Claimed Trade Secrets for Question 1, then skip ahead to Question No. 11.
14
15
            8.      Only with respect to any claimed Trade Secret for which you answered “Yes”
16
     in the previous question, state whether or not Space Data has proven that Defendants were
17
     unjustly enriched and that Defendants’ misappropriation was a substantial factor in bringing
18
     about such unjust enrichment. If you answer “Yes,” then further state the dollar amount by
19
     which Space Data has proven that Defendants were unjustly enriched. If you answer “No,”
20
     then leave the dollar amount column blank:
21
                                            UNJUST ENRICHMENT/                DOLLAR AMOUNT
22                                          SUBSTANTIAL FACTOR?
23
     WIND DATA                              __________________            ___________________
24
     THERMAL MANAGEMENT                     __________________            ___________________
25
   NETWORK OPERATIONS
26 CONTROL OR “NOC”                         __________________            ___________________
27 FINANCIAL INFORMATION                    __________________            ___________________
28

     SPACE DATA CORP.’S [PROPOSED] VERDICT FORM    3               Case No. 5:16-cv 03260-BLF (NC)
         Case 5:16-cv-03260-BLF Document 596-7 Filed 07/09/19 Page 6 of 8



 1          9.      Has Space Data proven that Defendants acted willfully and maliciously with
 2 respect to any misappropriation found by you? If “Yes,” state the dollar amount of any
 3 exemplary damages you award.
 4                         YES          NO                 AMOUNT
 5                         ____         ____               $________________
 6
 7          10.     Do you elect to award prejudgment interest to Space Data?
 8                         YES          NO
 9                         ____         ____
10          B.      Misappropriation Claim Pursuant to the Defend Trade Secrets Act
                    (DTSA).
11
12          11.     Separate as to each claimed Trade Secret, do you find that Defendants
13 misappropriated Space Data’s trade secrets in violation of the Federal Defend Trade Secrets
14 Act (“DTSA”). Answer “Yes” or “No.”
15
     WIND DATA                                                    ________________________
16
     THERMAL MANAGEMENT                                           ________________________
17
     NETWORK OPERATIONS CONTROL OR “NOC”                          ________________________
18
     FINANCIAL INFORMATION                   `                    ________________________
19
            If you have answered “Yes” in Question No. 11 for at least one claimed Trade Secret,
20
     continue to the next three questions. Otherwise, if you have answered “No” for all four
21
     Claimed Trade Secrets for Question 11, then you are done with this Verdict Form.
22
23
            12.     Only with respect to any claimed Trade Secret for which you answered “Yes”
24
     in the previous question, state whether or not Space Data has proven that Defendants were
25
     unjustly enriched and that Defendants’ misappropriation was a substantial factor in bringing
26
     about such unjust enrichment. If you answer “Yes,” then further state the dollar amount by
27
     which Space Data has proven that Defendants were unjustly enriched. If you answer “No,”
28

     SPACE DATA CORP.’S [PROPOSED] VERDICT FORM    4               Case No. 5:16-cv 03260-BLF (NC)
         Case 5:16-cv-03260-BLF Document 596-7 Filed 07/09/19 Page 7 of 8



 1 then leave the dollar amount column blank:
 2                                           UNJUST ENRICHMENT/               DOLLAR AMOUNT
                                             SUBSTANTIAL FACTOR?
 3
 4 WIND DATA                                 __________________           ___________________
 5 THERMAL MANAGEMENT                        __________________           ___________________
 6 NETWOR OPERATIONS CONTROL
   OR “NOC”                 __________________                            ___________________
 7
   FINANCIAL INFORMATION    __________________                            ___________________
 8
 9          13.     Has Space Data proven that Defendants acted willfully and maliciously with
10 respect to any misappropriation found by you? If “Yes,” state the dollar amount of any
11 exemplary damages you award.
12                         YES          NO                 AMOUNT
13                         ____         ____               $________________
14
15          14.     Do you elect to award prejudgment interest to Space Data?
16                         YES          NO
17                         ____         ____
18
19          You have now reached the end of the verdict form and should review it to ensure it
20
     accurately reflects your unanimous determinations. The Presiding Juror should then sign and
21
     date the verdict form in the spaces below and notify the Marshall that you have reached a
22
     verdict. The Presiding Juror should retain possession of the verdict form and bring it when
23
24 the jury is brought back into the courtroom.
25
     Dated: ___________________, 2019                    By:______________________________
26                                                             Presiding Juror

27
28

     SPACE DATA CORP.’S [PROPOSED] VERDICT FORM    5               Case No. 5:16-cv 03260-BLF (NC)
         Case 5:16-cv-03260-BLF Document 596-7 Filed 07/09/19 Page 8 of 8



 1
     Dated: July 9, 2019               Respectfully submitted,
 2
 3                                     /s/ Spencer Hosie         _____________
                                       Spencer Hosie
 4
                                       Attorneys for Plaintiff and Counterclaim Defendant
 5
                                       SPACE DATA CORPORATION
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     SPACE DATA CORP.’S [PROPOSED] VERDICT FORM   6               Case No. 5:16-cv 03260-BLF (NC)
